  Case: 1:19-cv-02170 Document #: 1086 Filed: 04/01/21 Page 1 of 2 PageID #:21624




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
  IN RE CRASH OF ETHIOPIAN
  AIRLINES FLIGHT ET 302

                                                              Lead Case No.:           19-cv-02170
  MOTEA SAEED ALI, Personal Representative                    (consolidated)
  and Administrator of the Intestate Estate of
                                                              Filing Applies to:       19-cv-04162
  SIIT ABDALLA MOHAMED, deceased.
                                                              Honorable Judge Jorge L. Alonso




                            NOTICE OF JOINT UNOPPOSED MOTION

 TO: All Defense Counsel of Record
         PLEASE TAKE NOTICE that on the 6th day of April, 2021 at 9:30 a.m., or as soon
 thereafter as counsel may be heard, I shall appear via telephone before the Honorable Jorge L.
 Alonso or any other judge sitting in his stead in Courtroom 1903, Everett McKinley Dirksen
 United States Courthouse, 219 S. Dearborn Street, Chicago, Illinois and present Plaintiff’s Joint
 Motion for Dismissal of Plaintiff’s Claims with Prejudice and Approval of Minor’s
 Settlement.


 Lawrence T. Ruder
 RUDER LAW, LLC
 300 Saunders Rd, St. 200
 Riverwoods, IL 60015
 (312) 481-7007
 ARDC #: 3126379
 lruder@ruderlaw.net

                                      CERTIFICATE OF SERVICE

         I, Lawrence T. Ruder, certify that on April 1, 2021, I electronically served a true and correct copy of this
Notice of Motion upon all defense counsel of record via the Court’s CM/ECF system.



                                                                        /s/ Lawrence T. Ruder
Case: 1:19-cv-02170 Document #: 1086 Filed: 04/01/21 Page 2 of 2 PageID #:21625
